   Case: 1:19-cv-01039-JZ Doc #: 19 Filed: 09/29/20 1 of 1. PageID #: 869




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 Carlos Binford,                                     Case No. 3:19 CV 1039

                        Petitioner,                  ORDER ADOPTING
                                                     REPORT AND RECOMMENDATION
                -vs-
                                                     JUDGE JACK ZOUHARY
 Warden Brigham Sloan,

                        Respondent.

       Petitioner pro se Carlos Binford, a prisoner in state custody, filed a Petition seeking a writ of

habeas corpus under 28 U.S.C. § 2254 (Doc. 1). This case was referred to Magistrate Judge Thomas

Parker for a Report and Recommendation (“R&R”) under Local Rule 72.2. The R&R (Doc. 18)

recommends this Court deny Binford’s Petition because his claims are voluntarily dismissed,

procedurally defaulted, or meritless (id. at 1–2).

       This Court reviews de novo those portions of the R&R to which objections are made.

28 U.S.C. § 636(b)(1). However, failure to file objections within the timeframe set forth in the statute

constitutes a waiver of de novo review. See Thomas v. Arn, 474 U.S. 140, 153–55 (1985); United

States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005). The deadline for objections has passed; Binford

filed none. This Court has reviewed the R&R and finds it accurately states the facts and law. This

Court therefore adopts the R&R in its entirety.

       Accordingly, the Petition (Doc. 1) is dismissed. This Court further certifies an appeal from

this decision could not be taken in good faith, and there is no basis upon which to issue a certificate

of appealability. 28 U.S.C. §§ 1915(a)(3), 2253(c).

       IT IS SO ORDERED.

                                                           s/ Jack Zouhary
                                                       JACK ZOUHARY
                                                       U. S. DISTRICT JUDGE

                                                       September 29, 2020
